Name: Commission Regulation (EEC) No 1600/78 of 7 July 1978 amending Regulations (EEC) No 1569/77 and (EEC) No 1570/77 on intervention in cereals
 Type: Regulation
 Subject Matter: trade policy;  distributive trades;  plant product
 Date Published: nan

 No L 186/42 Official Journal of the European Communities 8 . 7. 78 COMMISSION REGULATION (EEC) No 1600/78 of 7 July 1978 amending Regulations (EEC) No 1569/77 and (EEC) No 1570/77 on intervention in cereals THE COMMISSION OF THE EUROPEAN COMMUNITIES, should be fixed that more accurately reflect the price differences between winter barley of low specific weight and standard quality barley ; whereas the reduc ­ tions for barley fixed in Table , II of the Annex to Commission Regulation (EEC) No 1 570/77 of 1 1 July 1977 on price increases and reductions applicable to intervention in cereals (4) should therefore be adjusted appropriately ; Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organiza ­ tion of the market in cereals (l), as last amended by Regulation (EEC) No 1254/78 (2), and in particular Article 7 (5) thereof, Whereas, following the fixing of prices by the Council for the 1978/79 marketing year, the increase that may be applied for rye sold for bread-making under Article 6 ( 1 ) of Regulation (EEC) No 1570/77 should be adjusted ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Cereals, Whereas Article 2 (4) of Commission Regulation (EEC) No 1569/77 of 11 July 1977 fixing the proce ­ dure and conditions for the taking over of cereals by intervention agencies (3) provides that in the event of particularly unfavourable climatic conditions deroga ­ tions from paragraph 2 of the said Article may be made for the marketing year in question ; whereas this provision may not be applied to cereals harvested before 1 August of the following marketing year in different climatic conditions ; HAS ADOPTED THIS REGULATION : Whereas Article 3 (3) of Regulation (EEC) No 1 569/77 provides that the price to be paid by the intervention agency to the seller is that valid for the month of delivery ; whereas, in the case of offers made during May, the intervention agency may specify that delivery of the cereal shall take place during June, for which month the price valid is that for August of the current marketing year ; whereas provision should therefore be made for sellers who have to deliver in June to receive for their goods the price valid for May ; Article 1 1 . The following subparagraph is added to Article 2 (4) of Regulation (EEC) No 1569/77 : These derogations may be made only for cereals offered for intervention before 1 June of the marketing year in question.' 2. The following sentence is added to the first subparagraph of Article 3 (3) : 'However, when the delivery is made during a month for which the intervention price is lower than that for the month in which the offer was made, the latter price shall be paid.'Whereas in the Annex to Regulation (EEC) No1 569/77 the minimum specific weight of barley is fixed at 63 kilograms per hectolitre ; whereas the inter ­ vention agencies of the Member States are however permitted by the Annex to fix the minimum specific weight for winter barley at 59 kilograms per hecto ­ litre ; whereas, in view of the technical and economic requirements of the Community market, reductions Article 2 1 . In Article 6 ( 1 ) of Regulation (EEC) No 1570/77, the figure '3-11 ' shall read '4-50'.( ») OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 156, 14. 6. 1978, p. 1 . (*) OJ No L 174, 14. 7. 1977, p. 15 . (&lt;) OJ No L 174, 14. 7. 1977, p. 18 . 8 . 7. 78 Official Journal of the European Communities No L 186/43 2. The barley price reductions fixed in Table II of the Annex to Regulation (EEC) No 1570/77 are amended as follows : Article J This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. kg/hi % Less than 63.0 to 62.0 Less than 62.0 to 61.0 Less than 61.0 to 600 Less than 60.0 to 59.0 1 2 3 4 It shall apply with effect from 1 August 1978 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 July 1978. For the Commission Finn GUNDELACH Vice-President